DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received September 2, 2021 are acknowledged.
 
Claims 2-4, 6, 9, 10, 15, and 16 have been canceled.
Claims 1, 11, 13, and 14 have been amended.
Claims 1, 5, 7, 8, 11-14 and 17 are pending in the instant application.
 

It should be noted that SEQ ID NO:1 is ALX 0081, a composition comprising two identical immunoglobulin single variable domains (ISVD) that bind vWF joined by the sequence Ala-Ala-Ala.  It should be noted that the ISVD monomers present in ALX 0081 are disclosed as 12A02H1/SEQ ID NO:19 and thus ALX 0081 can also be represented as SEQ ID NO:19-Ala-Ala-Ala-SEQ ID NO:19 (see also Table A-1 beginning on page 87 of the instant specification).  Additionally, the ALX0081 construct is also known as caplacizumab (see for example lines 22-24 of page 42 of the specification).


Information Disclosure Statement
The IDS form received 11/10/2021 is acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The rejection of claims 1, 5, 7, 8, 11-14, and 17 under 35 U.S.C. 103 as being unpatentable over Silence (WO 2006/122825) in view Gauer et al., and in view of Neunert et al. has been withdrawn in view of applicant’s claim amendments received September 2, 2021 which add additional limitations to the claimed invention.



The rejection of claims 1, 5, 7, 8, and 11-14 and 17 under 35 U.S.C. 103 as being unpatentable over Holz in view Gauer et al. and in view of Neunert et al. has been withdrawn in view of applicant’s claim amendments received September 2, 2021 which add additional limitations to the claimed invention.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



The rejection of claims 1, 5, 7, 8, 11-14 and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13, 15-23, 27, and 29-34 of copending Application No. 15/881,055 in view of Gauer et al. and in view of Neunert et al. has been withdrawn in view of applicant’s claim amendments received September 2, 2021 which add additional limitations to the claimed invention.
 


Claims 1, 5, 7, 8, 11-14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,858,445 in view of in view Gauer et al. and in view of Neunert et al.
The methods of the ‘445 patent require a practitioner to measure the ADAMTS13 activity in TTP patient prior to administering ALX-0081, and note that ALX-0081 is a bivalent ISVD comprising two copies of 12A02H1 which binds vWF and has the sequence of SEQ ID NO:1.  Notably, the issued claims explicitly teach that ALX-0081 is to be repeatedly administered until the ADAMTS13 activity of the patient is at least 10% of an ADAMTS13 reference activity (see issued claim 5).  The administered dose of ALX-0081 is recited as being 5-40 mg (see for example claims 1, 6, 12, and 17) and as 
Gauer et al. teach that thrombocytopenia is defined as a platelet count of less than 150,000/microliter (see entire document, particularly the abstract).  
Neunert et al. teach measuring platelet level to determine if a patient is or is not responding to a therapeutic treatment for thrombocytopenia, and that such measurements must be performed on at least twice using samples collected more than a day apart (see entire document, particularly Table 3).  They also disclose expected times for initial as well as peak responses to various therapeutic interventions, with anti-D antibodies as well as IVIg reported as having an initial response within 1-3 days and a peak response within 3-7 days (see particularly Table 4).     
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the methods of the ‘445 patent to include the step of repeating measurements of platelet level in addition to performing therapeutic administrations.  This is because as evidenced by Gauer et al. thrombocytopenia is defined as a platelet level less than 150 x 109/L (which is the same as 150,000/microliter) and thus measuring the number of platelets in a patient sample would allow the artisan to know if the therapeutic administration was or was not working, specifically since thrombocytopenia is defined as a low platelet count, the platelet numbers reasonably must rise for therapy to be effective.  In addition to being explicitly recited in issued claim 4, the cutoff of 150,000/microliter is obvious as this is the point at which higher platelet counts indicate that the patient is normal and does not have thrombocytopenia.  Further, given that any measurement, if unconfirmed, may be obtained due to random chance and/or operator error, artisans would very reasonably repeat the measurement at least one additional time (i.e. achieve at least 2 measurements above 150,000/microliter) before stopping therapy because if the first measurement was incorrect it would be dangerous to stop In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In view of the above, the instant claimed invention appears to be an obvious variant of the TTP treatment methods of the ‘445 patent.

Applicant's arguments filed September 2, 2021 have been fully considered but they are not persuasive.  Applicant appear to argue that there is no teaching of measuring ADAMTS13 until it reaches at least 10% of a reference activity.  Note that arguments about repeating platelet measurements appear to be the same as those rebutted as being not persuasive as part of the May 12, 2021 office action which will not be repeated herein for the sake of brevity.   
The argument about ADAMTS13 activity is not persuasive as issued claim 5 explicitly recites “…comprising measuring the ADAMTS13 activity of said human subject and administering a polypeptide comprising the amino acid sequence of SEQ ID NO:1 until the ADAMTS13 activity is at least 10% of and ADAMTS13 reference activity.”  As such, applicant’s arguments cannot be found persuasive.

 
The rejection of claims 1, 5, 7, 8, 11-14, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,919,980 in view of in view Gauer et al. and in view of Neunert et al. has been withdrawn in view 


The following are new grounds of rejection necessitated by applicant’s claim amendments received September 2, 2021.


Claims 1, 5, 7, 8, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Silence (WO 2006/122825) in view Gauer et al., in view of Greenfield et al. (US 7,270,976), and in view of Neunert et al.
Silence discloses anti-vWF nanobodies including ALX-0081 and the use of such nanobodies to treat TTP and other disorders (see entire document, particularly the title, abstract, page 140, the claims, particularly claim 74, and the enclosed sequence alignment).  Dosages of 10 mg are also taught (see particularly page 149).  It is also taught that ALX-0081 does not interfere with the activity of ADAMTS13 concerning cleavage of high molecular weight multimers of vWF (see particularly example 21).  Administration is taught as comprising long-term, daily treatment with “long-term” being defined as minimally 2 weeks but encompassing years of duration (see particularly page 144).  Silence also discloses on page 147 that     

    PNG
    media_image1.png
    216
    549
    media_image1.png
    Greyscale

Given that Silence administers the same drug (ALX-0081) to the same patient population (TTP) at the same dose (10 mg) as is done in the instant application, any and all outcomes of such an administration, such mitigating a symptom or postponing 
Gauer et al. teach that thrombocytopenia is defined as a platelet count of less than 150,000/microliter (see entire document, particularly the abstract).  
Greenfield et al. disclose that artisans can measure ADAMTS13 activity to determine if a patient is or is not responding to therapeutic interventions administered to treat TTP (see entire document, particularly the abstract and columns 3, 10, and 11). 
Neunert et al. teach measuring platelet level to determine if a patient is or is not responding to a therapeutic treatment for thrombocytopenia, and that such measurements must be performed on at least twice using samples collected more than a day apart (see entire document, particularly Table 3).  They also disclose expected times for initial as well as peak responses to various therapeutic interventions, with anti-D antibodies as well as IVIg reported as having an initial response within 1-3 days and a peak response within 3-7 days (see particularly Table 4).     
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the methods of Silence et al. to include a step of measuring platelet levels and ADAMTS13 activity after treatment.  This is because as evidenced by Gauer et al. thrombocytopenia is defined as a platelet level less than 150 x 109/L (which is the same as 150,000/microliter) and thus measuring the number of platelets in a patient sample would allow the artisan to know if the therapeutic administration was or was not working, specifically since thrombocytopenia is defined as a low platelet count, the platelet numbers reasonably must rise for therapy to be effective.  Similarly, Greenfield et al. disclose that monitoring of ADAMTS13 activity can indicate if therapeutic interventions for treating TTP are working.  The courts have long ruled that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  While the instant claimed invention is a method and not a 
With regard to platelet numbers, the cutoff of 150,000/microliter for platelets is obvious as this is the point at which higher platelet counts indicate that the patient is normal and does not have thrombocytopenia.  Further, given that any measurement, if unconfirmed, may be obtained due to random chance and/or operator error, artisans would very reasonably repeat the measurement at least one additional time (i.e. achieve at least 2 measurements above 150,000/microliter) before stopping therapy because if the first measurement was incorrect it would be dangerous to stop therapy as the thrombocytopenia would still be present as thrombocytopenia by definition is a platelet count of less than the recited value of 150,000/microliter.  Indeed, this reasonably is why Neunert et al. explicitly teach that minimally two measurements separated in time showing the same result must be obtained prior to deciding if a patient is or is not responding to therapeutic intervention.  Performing such replicate tests on an interval of 2 to 7 days would also have been reasonably obvious to artisans as a response to a therapeutic intervention can be expected to occur within this time frame as was also disclosed by Neunert et al.  It should also be pointed out that instant independent claim 1 encompasses a testing interval of 2-7 days while instant claims 13 and 14 require weekly testing thus providing evidence that the time interval between measurements of platelet levels is not critical to the success of the instant claimed methods.  As evidenced by Gauer et al, artisans are well aware of assay means needed to measure platelet counts and as evidenced by Greenfield artisans would also be well versed in methods to monitor ADAMTS13 activity, and thus artisan would enjoy a reasonable expectation of success in making such modifications to the methods of Silence.  Further, 11 mg is very close to the dose of 10 mg taught by Silence.  Applicant is reminded that the courts have long ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such the value of 11 mg as well as any exact time interval between .        


Claims 1, 5, 7, 8, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holz in view Gauer et al., in view of Greenfield et al. (US 7,270,976), and in view of Neunert et al.
Holz discloses the TITAN trial in which human TTP patients were administered 10 mg of ALX-0081 in combination with plasma exchange to treat their disease (see entire document, particularly the abstract, the right column of page 344, and Figure 2).  Notably, ALX-0081 was administered once or twice daily at a dose of 10 mg for 90 days (see particularly the penultimate paragraph of the right column of page 344).  The primary endpoint of the TITAN trial is disclosed as the time to normalization of platelet count, with secondary endpoints including a reduction in exacerbations and relapses as well as recovery from symptoms (see particularly the last paragraph of the right column of page 344).  
The teachings of Holz have been discussed above, and while they discuss treating TTP and that the “primary endpoint is time to normalization of platelet count” (see the last paragraph of the right column of page 344), such teachings do not indicate that a normal platelet count is 150,000/microliter or higher, or that platelet counts should be obtained temporally separated patient samples.

Greenfield et al. disclose that artisans can measure ADAMTS13 activity to determine if a patient is or is not responding to therapeutic interventions administered to treat TTP (see entire document, particularly the abstract and columns 3, 10, and 11). 
Neunert et al. teach measuring platelet level to determine if a patient is or is not responding to a therapeutic treatment for thrombocytopenia, and that such measurements must be performed on at least twice using samples collected more than a day apart (see entire document, particularly Table 3).  They also disclose expected times for initial as well as peak responses to various therapeutic interventions, with anti-D antibodies as well as IVIg reported as having an initial response within 1-3 days and a peak response within 3-7 days (see particularly Table 4).     
Therefore, it would have been obvious to a person of ordinary skill in the art to practice the methods of Holt et al. by including the steps of measuring platelet levels and ADAMTS13 activity after treatment.  It cannot be overemphasized that normalization of platelet count is explicitly taught as the primary endpoint of the TITAN trial.   Given that as evidenced by Gauer et al. thrombocytopenia is defined as a platelet level less than 150 x 109/L (which is the same as 150,000/microliter), any measured platelet value above this level reasonably indicates that the patient is normal (i.e. “platelet normalization) and thus no longer has thrombocytopenia.  Further, given that any measurement, if unconfirmed, may be obtained due to random chance and/or operator error, artisans would very reasonably repeat the measurement at least one additional time (i.e. achieve at least 2 measurements above 150,000/microliter) before stopping therapy because if the first measurement was incorrect it would be dangerous to stop therapy as the thrombocytopenia would still be present as thrombocytopenia by definition is a platelet count of less than the recited value of 150,000/microliter.  Indeed, this reasonably is why Neunert et al. explicitly teach that minimally two measurements separated in time showing the same result must be obtained prior to deciding if a patient is or is not responding to therapeutic intervention.  Performing such replicate tests on an interval of 2 to 7 days would also have been reasonably obvious to artisans as a response to a therapeutic intervention can be expected to occur within this time frame In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  While the instant claimed invention is a method and not a product, the logic is still valid that artisans reasonably would combine both measurements of platelet level as well as measurements of ADAMTS13 activity as these measurements are separately taught as being useful for the same purpose, specifically monitoring the efficacy of therapy for thrombocytopenia.       
Additionally, applicant is reminded that the courts have long ruled "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It should be pointed out 11 mg is very close to the dose of 10 mg taught by Holz and as such the value of 11 mg appears to be an obvious modification that could be arrived at using no more than routine optimization to improve the efficacy of TTP treatment in the patient, especially in view of the lack of any criticality concerning the amount of drug administered as disclosed in the specification as filed.  Indeed, the fact that the independent claim recites a broader range (5-40 mg) is strong evidence that other doses work and 11 mg is not critical for the treatment of TTP.  Similarly, the claims recite an ADAMTS13 activity of “at least 10%”.  Given that such a limitation sets a minimum, but not a maximum that can be obtained, treatment can result in ADAMTS13 activity that is equal to or even exceeds that of the reference value, which again strongly argues for a lack of criticality concerning any measured level or that such levels are unobtainable using routine optimization.        
    


Claims 1, 5, 7, 8, 11-14 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13, 15-23, 27, and 29-36 of copending Application No. 15/881,055 in view of Gauer et al., in view of Greenfield et al. (US 7,270,976), and in view of Neunert et al. 
Specifically, the copending claims require performing plasma exchange and the administration of the anti-vWF nanobody construct ALX-0081 (aka SEQ ID NO:1) and an immunosuppressive to treat TTP (see for example copending claims 1 and 15).  Additionally, such methods are recited as continuing at least until two consecutive measurement of platelets at more than 150,000/microliter are obtained (see for example copending claim 7), with at least 24 hours passing between measurements (see for example copending claim 9).  Administered does of SEQ ID NO:1 include 5-40 mg (see for example copending claim 1), 10-12 mg (see for example copending claim 29, and 11mg (see for example copending claim 30).  Such claims differ from the instant invention in that even though such claims require at least two measurements of platelet level above 150,000/microliter wherein the measurements are taken at least 24 hours apart, such claims do not recite the range of 2-7 days between platelet measurements.
Gauer et al. teach that thrombocytopenia is defined as a platelet count of less than 150,000/microliter (see entire document, particularly the abstract).  
Greenfield et al. disclose that artisans can measure ADAMTS13 activity to determine if a patient is or is not responding to therapeutic interventions administered to treat TTP (see entire document, particularly the abstract and columns 3, 10, and 11). 
Neunert et al. teach measuring platelet level to determine if a patient is or is not responding to a therapeutic treatment for thrombocytopenia, and that such measurements must be performed on at least twice using samples collected more than a day apart (see entire document, particularly Table 3).  They also disclose expected times for initial as well as peak responses to various therapeutic interventions, with anti-D antibodies as well as IVIg reported as having an initial response within 1-3 days and a peak response within 3-7 days (see particularly Table 4).     
9/L (which is the same as 150,000/microliter) and thus measuring the number of platelets in a patient sample would allow the artisan to know if the therapeutic administration was or was not working, specifically since thrombocytopenia is defined as a low platelet count, the platelet numbers reasonably must rise for therapy to be effective.  Similarly, Greenfield et al. teach that monitoring ADAMTS13 activity can be used to determine if a therapeutic intervention is or is not working.  With regard to platelet counts, in addition to being explicitly recited in copending claim 5, the cutoff of 150,000/microliter is obvious as this is the point at which higher platelet counts indicate that the patient is normal and does not have thrombocytopenia.  Further, given that any measurement, if unconfirmed, may be obtained due to random chance and/or operator error, artisans would very reasonably repeat the measurement at least one additional time (i.e. achieve at least 2 measurements above 150,000/microliter) before stopping therapy because if the first measurement was incorrect it would be dangerous to stop therapy as the thrombocytopenia would still be present as thrombocytopenia by definition is a platelet count of less than the recited value of 150,000/microliter.  Indeed, this reasonably is why Neunert et al. explicitly teach that minimally two measurements separated in time showing the same result must be obtained prior to deciding if a patient is or is not responding to therapeutic intervention and is the reason why instant claim 7 explicitly teaches the need to have two consecutive measurements over the threshold of 150,000/microliter.  Performing such replicate tests on an interval of 2 to 7 days would have been obvious to artisans as a response to a therapeutic intervention can be expected to occur within this time frame as was also disclosed by Neunert et al. Similarly, Greenfield et al. disclose that monitoring of ADAMTS13 activity can indicate if therapeutic interventions for treating TTP are working.  The courts have long ruled that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  While the instant claimed invention is a method and not a product, the logic is still valid that artisans reasonably would combine both measurements of platelet level as well as measurements of ADAMTS13 activity as these measurements are separately taught as being useful for the same purpose, specifically monitoring the efficacy of therapy for thrombocytopenia. It should be noted that the claims recite an ADAMTS13 activity of “at least 10%”.  Given that such a limitation sets a minimum, but not a maximum that can be obtained, treatment can result in ADAMTS13 activity that is equal to or even exceeds that of the reference value, which again strongly argues for a lack of criticality concerning any measured level or that such levels are unobtainable using routine optimization.  Applicant is reminded that the courts have long ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In view of the above, the instant claimed invention appears to be an obvious variant of the TTP treatment methods of the copending application.
This is a provisional nonstatutory double patenting rejection.


Claims 1, 5, 7, 8, 11-14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,919,980 in view of in view Gauer et al. in view of Greenfield et al. (US 7,270,976), and in view of Neunert et al.
The claims of the ‘980 patent recite methods of reducing organ damage by TTP in a patient by administering ALX-0081, a bivalent nanobody construct which has the amino acid sequence of SEQ ID NO:1 (see all issued claims, particularly independent claim 1).   These methods require both an administration of SEQ ID NO:1 as well as a measurement of organ damage markers, with the drug of SEQ ID NO:1 being administered at doses that are same as the instant claims, such as 5-40 mg (issued claim 1), 10-12 mg (issued claim 11) and 11 mg (issued claim 16).  The issued methods 
Gauer et al. teach that thrombocytopenia is defined as a platelet count of less than 150,000/microliter (see entire document, particularly the abstract).  
Greenfield et al. disclose that artisans can measure ADAMTS13 activity to determine if a patient is or is not responding to therapeutic interventions administered to treat TTP (see entire document, particularly the abstract and columns 3, 10, and 11). 
Neunert et al. teach measuring platelet level to determine if a patient is or is not responding to a therapeutic treatment for thrombocytopenia, and that such measurements must be performed on at least twice using samples collected more than a day apart (see entire document, particularly Table 3).  They also disclose expected times for initial as well as peak responses to various therapeutic interventions, with anti-D antibodies as well as IVIg reported as having an initial response within 1-3 days and a peak response within 3-7 days (see particularly Table 4).     
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the methods of the ‘980 patent to include the step of repeating measurements of platelet level within the interval of 2-7 days.  This is because as evidenced by Gauer et al. thrombocytopenia is defined as a platelet level less than 150 x 109/L (which is the same as 150,000/microliter) and thus measuring the number of platelets in a patient sample would allow the artisan to know if the therapeutic administration was or was not working, specifically since thrombocytopenia is defined as a low platelet count, the platelet numbers reasonably must rise for therapy to be effective.  Similarly, the amount of ADAMTS13 activity is taught by Greenfield as being correlated with the effectiveness of treatment for thrombocytopenia.  The courts have long ruled that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Similarly, the claims recite an ADAMTS13 activity of “at least 10%”.  Given that such a limitation sets a minimum, but not a maximum that can be obtained, treatment can result in ADAMTS13 activity that is equal to or even exceeds that of the reference value, which again strongly argues for a lack of criticality concerning any measured level or that such levels are unobtainable using routine optimization.  In view of the above, the instant claimed invention appears to be an obvious variant of the TTP treatment methods of the ‘980 patent.


No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644